                                                                                                             1 KAREN S. FRANK (State Bar No. 130887)
                                                                                                               LAWRENCE J. SISKIND (State Bar No. 85628)
                                                                                                             2 MARK L. HEJINIAN (State Bar No. 281417)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             3 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             4 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                                                                                             5 Email: kfrank@coblentzlaw.com
                                                                                                                       ef-ljs@cpdb.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6         ef-mlh@cpdb.com

                                                                                                             7 Attorneys for Plaintiff
                                                                                                               IZMO, INC.
                                                                                                             8

                                                                                                             9                                     UNITED STATES DISTRICT COURT
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                                    NORTHERN DISTRICT OF CALIFORNIA
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11

                                                                                                            12 IZMO, INC.,                                               Case No. 5:18-cv-06092-NC

                                                                                                            13                       Plaintiff,
                                                                                                                                                                         FIRST AMENDED COMPLAINT FOR
                                                                                                            14             v.                                            COPYRIGHT INFRINGEMENT AND
                                                                                                                                                                         VIOLATION OF THE DIGITAL
                                                                                                            15 ROADSTER, INC.,                                           MILLENNIUM COPYRIGHT ACT (17
                                                                                                                                                                         U.S.C. § 1202)
                                                                                                            16                       Defendant.

                                                                                                            17

                                                                                                            18             Plaintiff, by its attorneys, for its Complaint against Defendant, alleges as follows:
                                                                                                            19                                        JURISDICTION AND VENUE
                                                                                                            20             1.        This action arises under the Copyright Act of 1976, 17 U.S.C. § 101 et seq.
                                                                                                            21             2.        This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
                                                                                                            22             3.        Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and 1400(a).
                                                                                                            23                                       INTRADISTRICT ASSIGNMENT
                                                                                                            24             4.        Pursuant to Civil L.R. 3-2(c) and General Order No. 44, as an Intellectual Property
                                                                                                            25 action this case is properly assigned to any division of this Court, except that pursuant to Civil

                                                                                                            26 L.R. 3-2(g) and 73-1, Plaintiff does not consent to assignment to a Magistrate Judge in the Eureka

                                                                                                            27 Division.

                                                                                                            28
                                                                                                                 12589.007 4849-0705-8565.1                                            5:18-cv-06092-NC
                                                                                                                      FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
                                                                                                             1                                                     PARTIES

                                                                                                             2             5.        Plaintiff izmo, Inc. ("izmo" or "Plaintiff") is a Delaware corporation with its

                                                                                                             3 principal place of business in San Francisco, California.

                                                                                                             4             6.        Defendant Roadster, Inc. ("Roadster" or "Defendant") is a Delaware corporation

                                                                                                             5 with its principal place of business in San Francisco, California.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6                                           FACTUAL ALLEGATIONS

                                                                                                             7             7.        Plaintiff owns a wide collection of photographic images of automobiles and

                                                                                                             8 accessories (the "Images"), which Plaintiff licenses to third parties for their use on their websites

                                                                                                             9 and in their businesses. Potential customers of Plaintiff may purchase licenses from Plaintiff for
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 use of the Images for certain regions, media, purposes, and terms of use. The Images are original
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 photographs of various vehicles, created by Plaintiff. The Images reflect Plaintiff's decisions

                                                                                                            12 about lighting, shading, angle, and background. They are thus copyrighted works under the

                                                                                                            13 Copyright Act of 1976.

                                                                                                            14             8.        Defendant is a technology company that offers software to vehicle dealerships

                                                                                                            15 around the world for the purpose of researching, buying, and selling cars over the internet. As part

                                                                                                            16 of its business, Defendant displays automotive photographs on its website and allows its

                                                                                                            17 dealership customers to display the same automotive photographs on the customers' websites.

                                                                                                            18             9.        Defendant has copied and used certain of Plaintiff's Images without Plaintiff's

                                                                                                            19 authorization or consent and for commercial purposes. Attached as Exhibit A, and incorporated

                                                                                                            20 as if set forth herein, is a schedule showing seventy-nine (79) Images that were infringed by

                                                                                                            21 Defendants (the "Schedule"). The Schedule contains information on the seventy-nine (79) claims

                                                                                                            22 of copyright information at issue in this action. Each numbered claim has the following thirteen

                                                                                                            23 (13) categories of information:

                                                                                                            24                       A.       Image Number: Number of the infringed Image

                                                                                                            25                       B.       Infringer Name: Name of the owner of the website where the infringed

                                                                                                            26                       Image was found

                                                                                                            27                       C.       izmo Alias: izmo file name of the infringed Image

                                                                                                            28                       D.       Roadster Image Title: Roadster file name of the Image downloaded from
                                                                                                                 12589.007 4849-0705-8565.1                             2                                 5:18-cv-06092-NC
                                                                                                                      FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
                                                                                                             1                       the URL where it was hosted/served

                                                                                                             2                       E.       Roadster Screen Shot: Date and time of the screen capture of the infringed

                                                                                                             3                       Image on Roadster's website

                                                                                                             4                       F.       Infringing Image URL: URL of the infringed Image shown on Roadster's

                                                                                                             5                       website at the time of the infringement
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6                       G.       Infringing Image Page: URL of Roadster webpage that showed the

                                                                                                             7                       infringed Image at the time of the infringement

                                                                                                             8                       H.       izmo Image URL: Screen capture of izmo Image on izmo website to verify

                                                                                                             9                       izmo's ownership of the Image
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                       I.       Infringement Folder Name: Shared folder name on Google Drive containing
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11                       screen captures, downloaded infringed Image, and izmo Image matching the

                                                                                                            12                       infringed Image 1

                                                                                                            13                       J.       Shared Folder URL: URL of shared folder on Google Drive

                                                                                                            14                       K.       Original File Name: izmo file name of original izmo Image filed and/or

                                                                                                            15                       registered with the U.S. Copyright Office

                                                                                                            16                       L.       Copyright Filing/Registration Date: Date of copyright filing/registration

                                                                                                            17                       M.       Copyright Registration No.: Copyright registration number issued by U.S.

                                                                                                            18                       Copyright Office (where issued)

                                                                                                            19             10.       Between April 6, 2018 and May 23, 2018, Plaintiff filed with the United States

                                                                                                            20 Copyright Office for registration of the copyrights for each of Plaintiff's Images on the Schedule

                                                                                                            21 (as reflected in the "Copyright Filing/Registration Date" category). As of the date of this amended

                                                                                                            22 complaint, Plaintiff has obtained valid registrations of the copyrights for certain of the Images, as

                                                                                                            23 reflected in the "Copyright Registration No." category.

                                                                                                            24             11.       For each Image identified on the Schedule, Plaintiff was the creator and owner of

                                                                                                            25 the Image listed at the "izmo Alias" category and the "Roadster Image Title" category at the time

                                                                                                            26

                                                                                                            27   1
                                                                                                                     The items in the Shared folder are also found at Exhibits A-1 through A-79.
                                                                                                            28
                                                                                                                 12589.007 4849-0705-8565.1               3                             5:18-cv-06092-NC
                                                                                                                       FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                    DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
                                                                                                             1 of the infringement. 2

                                                                                                             2             12.       For each Image identified on the Schedule, on the date(s) listed at "Screen Shot

                                                                                                             3 Reference" category, Plaintiff was (and still is) the owner of all rights in the Image.

                                                                                                             4             13.       For each Image identified on the Schedule, Defendant publicly and unlawfully

                                                                                                             5 reproduced and/or displayed Plaintiff's copyrighted Image, without authorization, consent,
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 permission, license, and/or compensation.

                                                                                                             7             14.       For each Image identified on the Schedule, Defendant removed and/or altered

                                                                                                             8 Plaintiff's original file name (reflected in the "izmo Alias" category), which is the title or other

                                                                                                             9 information identifying the work. Specifically, Defendant altered the original file name given to
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 the Images by Plaintiff by adding a different file name to each Image, as reflected in the new file
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 name listed in the "Roadster Image Title" category.

                                                                                                            12             15.       For each Image displayed on the izmo website, Plaintiff includes in the metadata

                                                                                                            13 information reflecting its copyright and ownership of the image, according to the International

                                                                                                            14 Press Telecommunications Council ("IPTC") core standard. The metadata states that Plaintiff is

                                                                                                            15 the creator and owner of the Image and enjoys copyright protections in the Image. The metadata

                                                                                                            16 also provides a title to identify the work, as well as Plaintiff's contact information. Such metadata

                                                                                                            17 is accessible in Plaintiff's Images distributed in certain file formats.

                                                                                                            18             16.       Upon information and belief, and thereon alleged, for Images Defendant obtained

                                                                                                            19 in JPEG file format, Defendant removed and/or altered the metadata for each Image identifying

                                                                                                            20 Plaintiff's copyright and ownership of the Image.

                                                                                                            21                                            CLAIMS FOR RELIEF

                                                                                                            22                                        FIRST CLAIM FOR RELIEF
                                                                                                                                                    (COPYRIGHT INFRINGEMENT)
                                                                                                            23
                                                                                                                           17.       Plaintiff repeats and realleges every allegation contained in paragraphs 1 through
                                                                                                            24

                                                                                                            25   2
                                                                                                                Some Images were delivered to certain of Plaintiff's clients prior to being posted on Plaintiff's
                                                                                                            26 website. Upon information and belief, and thereon alleged, Defendant obtained certain of
                                                                                                               Plaintiff's Images from Plaintiff's clients and displayed them without authorization, consent,
                                                                                                            27 permission, license, and/or compensation.

                                                                                                            28
                                                                                                                 12589.007 4849-0705-8565.1              4                             5:18-cv-06092-NC
                                                                                                                      FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
                                                                                                             1 14 as if fully set forth herein.

                                                                                                             2          18.       Plaintiff is the owner of a valid copyright in the Images.

                                                                                                             3          19.       Without authorization, consent, permission, license, and/or compensation,

                                                                                                             4 Defendant publicly and unlawfully reproduced and/or displayed Plaintiff's copyrighted Images in

                                                                                                             5 violation of 17 U.S.C. §§ 106(1), (5), (6), and 501. Thus Defendant has committed copyright
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 infringement.

                                                                                                             7          20.       Defendant's infringement of Plaintiff's Images includes but it not limited to the list

                                                                                                             8 of copyrighted Images listed in Exhibit A.

                                                                                                             9          21.       Defendant's infringement of Plaintiff's rights in each of its copyrighted works
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 constitutes a separate and distinct act of infringement.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11          22.       Defendant's acts of infringement are knowing, willful and intentional, in disregard

                                                                                                            12 of and indifference to Plaintiff's rights.

                                                                                                            13          23.       As a direct and proximate result of Defendant's infringement of Plaintiff's

                                                                                                            14 copyrights and exclusive rights under copyright, pursuant to 17 U.S.C. § 504(b), Plaintiff is

                                                                                                            15 entitled to its actual damages, including Defendant's profits from the infringement, as will be

                                                                                                            16 proven at trial.

                                                                                                            17          24.       Plaintiff is further entitled to the impoundment and destruction or other reasonable

                                                                                                            18 disposition of infringing copies of Plaintiff's copyrighted works pursuant to 17 U.S.C. § 503.
                                                                                                            19                              SECOND CLAIM FOR RELIEF
                                                                                                                              (VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                                                                                                            20                                   (17 U.S.C. § 1202))

                                                                                                            21          25.       Plaintiff repeats and realleges every allegation contained in paragraphs 1 through

                                                                                                            22 23 as if fully set forth herein.

                                                                                                            23          26.       Defendant intentionally removed and/or altered the copyright management

                                                                                                            24 information of the Images ("Altered Images") and distributed copyright management information

                                                                                                            25 for the Altered Images with knowledge that the copyright management information had been

                                                                                                            26 removed or altered without authority of the copyright owner or the law, and distributed and

                                                                                                            27 publicly displayed the Altered Images, knowing that copyright management information had been

                                                                                                            28 removed or altered without authority of the copyright owner or the law, and knew, or with respect
                                                                                                               12589.007 4849-0705-8565.1                       5                                 5:18-cv-06092-NC
                                                                                                                     FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                  DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
                                                                                                             1 to civil remedies under 17 U.S.C. § 1203, had reasonable grounds to know, that the conduct would

                                                                                                             2 induce, enable, facilitate, or conceal an infringement under this title.

                                                                                                             3             27.       Defendant's removal or alteration of copyright management information associated

                                                                                                             4 with Plaintiff's Images includes but is not limited to the list of copyrighted Images listed in

                                                                                                             5 Exhibit A.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6             28.       Defendant's removal or alteration of copyright management information associated

                                                                                                             7 with each of Plaintiff's Images constitutes a separate and distinct act of violation of this title.

                                                                                                             8             29.       Defendant's acts of removal or alteration of Plaintiff's copyright management

                                                                                                             9 information are knowing, willful and intentional, in disregard of and indifference to Plaintiff's
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 rights.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11             30.       As a direct and proximate result of Defendant's removal or alteration of copyright

                                                                                                            12 management information associated with Plaintiff's Images, pursuant to 17 U.S.C. § 1203,

                                                                                                            13 Plaintiff is entitled to, at its election, actual damages and additional profits of Defendant, as will be

                                                                                                            14 proven at trial, or statutory damages.

                                                                                                            15             31.       Plaintiff is entitled to its costs and reasonable attorneys’ fees pursuant to 17 U.S.C.

                                                                                                            16 § 1203(b).

                                                                                                            17             32.       Plaintiff is further entitled to the impoundment and destruction or other reasonable

                                                                                                            18 disposition of infringing copies of Plaintiff's copyrighted work pursuant to 17 U.S.C. § 1203(b).
                                                                                                            19                                             PRAYER FOR RELIEF

                                                                                                            20             WHEREFORE, Plaintiff prays for relief and judgment as follows:

                                                                                                            21             1.        For the impoundment and destruction or other reasonable disposition of infringing

                                                                                                            22 copies of Plaintiff's copyrighted Images;

                                                                                                            23             2.        For an accounting of any and all revenues and profits that Defendant has derived

                                                                                                            24 from its wrongful actions;

                                                                                                            25             3.        For all damages to which Plaintiff may be entitled, including Plaintiff's actual

                                                                                                            26 damages and/or Defendant's profits, in such amounts as may be found, or, in the alternative and at

                                                                                                            27 Plaintiff's election, for statutory damages in the maximum amount allowed by law;

                                                                                                            28             4.        For compensatory damages in such amounts as will be proven at trial;
                                                                                                                 12589.007 4849-0705-8565.1                         6                                    5:18-cv-06092-NC
                                                                                                                      FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
                                                                                                             1             5.        For the costs of this action and reasonable attorneys' fees; and

                                                                                                             2             6.        For such other and further relief the Court deems just.

                                                                                                             3                                            JURY TRIAL DEMAND

                                                                                                             4             Plaintiff izmo, Inc. hereby demands a jury trial on all issues so triable.

                                                                                                             5
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 DATED: January 31, 2019                           COBLENTZ PATCH DUFFY & BASS LLP

                                                                                                             7

                                                                                                             8
                                                                                                                                                                 By:       /s/ Karen S. Frank
                                                                                                             9                                                         Karen S. Frank
                                                                                                                                                                       Lawrence J. Siskind
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                                                         Mark L. Hejinian
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                                                                                       Attorneys for Plaintiff
                                                                                                            11                                                         IZMO, INC.
                                                                                                            12

                                                                                                            13

                                                                                                            14

                                                                                                            15

                                                                                                            16

                                                                                                            17

                                                                                                            18
                                                                                                            19

                                                                                                            20

                                                                                                            21

                                                                                                            22

                                                                                                            23

                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28
                                                                                                                 12589.007 4849-0705-8565.1              7                             5:18-cv-06092-NC
                                                                                                                      FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT AND VIOLATION OF THE
                                                                                                                                   DIGITAL MILLENNIUM COPYRIGHT ACT (17 U.S.C. § 1202)
